DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 3, 10-12, 18-23, 26, is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Lawther et al. US 20080211458.
Regarding claims 1, 26, [claim 1 is considered representative for purposes of itemization] Lawther discloses a wireless charging mat configured to wirelessly transmit power to an electronic device having a housing with non-charging structural features, comprising: 
an enclosure [Fig. 2, 20] having an upper surface [Fig. 2, 11] configured to receive the electronic device [Fig. 2, 12; par. 0022]; 
a set of transmit coils configured to wirelessly transmit power to the electronic device on the upper surface [pars. 0023, 0024]; and 

determine a location and an orientation of the electronic device relative to the upper surface based on the detected positions [pars. 0021, 0032, 0034, 0035, 0066]. 
Regarding claims 2, 19-23, Lawther discloses further comprising control circuitry operatively coupled to the detection system and configured to activate a subset of the set of transmit coils to transmit the wireless power based on the determined location and the determined orientation [pars. 0032, 0034, 0035]. 
Regarding claim 3, Lawther discloses wherein the detection system is configured to energize the transmit coils to detect the positions of the non-charging structural features using inductive sensing [par. 0067]. 
Regarding claim 10, Lawther discloses wherein the detection system is further configured to determine a type of the electronic device [par. 0069]. 
Regarding claim 11, Lawther discloses wherein the detection system is configured to: detect an identifying structure of the housing of the electronic device; and determine the type of the electronic device based on the detected identifying structure [pars. 0069, 0070, 0071]. 
claims 12, 18, [claim 1 is considered representative for purposes of itemization] Lawther discloses a method for charging an electronic device on a wireless charging mat having a detection system, comprising: 
with the detection system [Figs. 3A, 3B; 29], detecting a first position of a first structural feature of a housing of the electronic device [Fig. 2, 12; par. 0022] relative to a charging surface [Fig. 2, 11] of the wireless charging mat [Fig. 2; 10, 20. Pars. 0032, 0034]; 
with the detection system, detecting a second position of a second structural feature of the housing of the electronic device relative to the charging surface of the wireless charging mat [Pars. 0032, 0034 the structural feature is the housing the of the device. Since the entire housing is sensed, the top end and bottom end of the device corresponds to the recited first and second positions]; 
determining a location and an orientation of the electronic device on the wireless charging mat based on the detected first position and the detected second position [pars. 0021, 0032, 0034, 0035]; 
selecting a transmit coil in the wireless charging mat based on the determined location and the determined orientation [0032, 0034, 0035]; and 
wirelessly transmitting power to the electronic device using the transmit coil [pars. 0032, 0034, 0035]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, 16, 24, 25, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawther et al. US 20080211458 as applied to claims 1, 12, 18, and 26 above respectively, and further in view of Deboer et al. JP  1020120030444 (See IDS document, FOR dated 3/4/2020).
Regarding claims 6, 7, 16, 24, 25, 30, Lawther discloses the wireless charging mat of claims 1, 12, 18, 26 respectively, but is silent on: wherein the detection system comprises a set of capacitive electrodes disposed on or below the upper surface. 

Lawther and Deboer are analogous wireless chargers with device detection. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate Deboer’s features into Lawther wireless charger for the benefit of reducing interference caused by coils [Deboer, page 10].
Regarding claims 7, 16, 24, 25, 30, Deboer discloses: wherein the detection system is configured to: detect the positions of the non-charging structural features of the housing of the electronic device relative to the upper surface by detecting distinct capacitive responses of the non-charging structural features [pages 10-13]. 
Claims 8, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawther et al. US 20080211458 as applied to claims 1, 12, 18, and 26 above respectively, and further in view of Miyazaki JP 2011125137A (See IDS document, FOR dated 3/4/2020).
Regarding claims 8, 9, 17 Lawther discloses the wireless charging mat of claims 1, 12, 18, 26 respectively, but is silent on: wherein the detection system comprises a set of strain sensors/ piezoelectric sensor. 
Miyazaki discloses: wherein the detection system [Fig. 2, 12] comprises a set of strain sensors [pars. 0016, 0018].

Regarding claim 9, Miyazaki discloses wherein the detection system comprises a piezoelectric sensor configured to detect a deflection of the upper surface in response to the electronic device contacting the upper surface [par. 0018]. 
Lawther and Miyazaki are analogous wireless chargers with device detection. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate Miyazaki’s features into Lawther wireless charger for the benefit of immediately recognizing placement of the device [e.g. par. 0022] while simultaneously being able to charge multiple devices [Miyazaki, pars. 0010-0012].
Allowable Subject Matter
Claims 4, 5, 13, 14, 15, 22, 23, 27, 28, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or suggest, “wherein the electronic device has a receive coil configured to receive the wirelessly transmitted power, wherein the non-charging structural .
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or suggest, “wherein the transmit coil is a first transmit coil, the method further comprising: periodically energizing a second transmit coil with a pulsed signal; detecting a response to the pulsed signal; and determining the location and the orientation of the electronic device based on a characteristic of the response to the pulsed signal” as recited in claim 13. Claim 14 depends from 13 and would be allowable for the same reasons.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or suggest, “wherein: the sense element is a first sense element; the first sense element is configured to detect a first resonant response at a first frequency of the first non-charging structural feature to the signal; and the detection system comprises a second sense element configured to detect a second resonant response at a second frequency of the second non-charging structural feature to the signal” as recited in claim 22. Claim 23 depends from 22 and would be allowable for the same reasons.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or suggest, “wherein: the transmit coil is a first transmit coil; and the .
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or suggest, “wherein the transmit coil is a first transmit coil, the method further comprising: periodically energizing a second transmit coil with a signal; detecting a response to the signal; and determining the location and the orientation of the electronic device based on the response to the signal having a phase shift” as recited in claim 15, and similarly in claim 29. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - F 9:30 am to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859